COURT OF APPEALS
                                                 SECOND DISTRICT
OF TEXAS
                                                                FORT
WORTH
 
 
       NOS.         2-09-234-CR
2-09-235-CR
2-09-236-CR
 
 
MELVIN DASHAWN GRIGGS                                                             APPELLANT
 
                                                             V.
 
THE STATE OF TEXAS                                                                             STATE
 
                                                       ------------
 
          FROM
CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY
 
                                                       ------------
 
                                      MEMORANDUM OPINION[1]
 
                                                       ------------
On
February 22, 2010, the trial court filed a corrected certification of appellant
Melvin Dashawn Griggs=s right to appeal his
convictions that form the basis of these appeals.  See Tex. R. App. P. 25.2(a)(2), (d),
(f).  The corrected certification states
that these are plea bargain cases in which Griggs has no right of appeal and
that Griggs has waived his right of appeal.




Based
on the information contained in the corrected certification, on March 16, 2010,
we issued an order expressing our concern about whether we have jurisdiction
over the appeals.  We explained that the
appeals were subject to dismissal unless any party desiring to continue them
filed a response showing grounds to continue them.  See Tex. R. App. P. 44.3.  We have not received any such response.  Accordingly, we dismiss the appeals for want
of jurisdiction.  See Tex. R. App.
P. 25.2(a)(2), (d), 43.2(f); Chavez v. State, 183 S.W.3d 675, 680 (Tex.
Crim. App. 2006); Jackson v. State, 168 S.W.3d 239, 243 (Tex. App.CFort
Worth 2005, no pet.).
 
PER CURIAM
 
PANEL:  LIVINGSTON, C.J.; MCCOY and MEIER, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  April 29, 2010




[1]See Tex. R. App. P. 47.4.